MEMORANDUM **
Damian Palomino-Funes appeals the 41-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we remand.
Palomino-Funes’ sentence was imposed at a time when the Sentencing Guidelines were mandatory. Because the Guidelines are now purely advisory, see United States v. Booker, — U.S. -, ---, 125 S.Ct. 738, 764-67, 160 L.Ed.2d 621 (2005), we remand so the district court can determine if Palomino-Funes should receive a different sentence under the advisory Guidelines system. See United States v. Hermoso-Garcia, 413 F.3d 1085, 1090 (9th Cir.2005).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.